FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AMPARO RIVAS-BAHENA, AKA Maria                   No. 14-71931
Garcia Domingez, AKA Amparo Rivas,
AKA Barbara Salazar,                             Agency No. A077-206-970

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Amparo Rivas-Bahena, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision finding her removable and denying her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for relief. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo questions of law and review for substantial evidence the agency’s

findings of fact. Blanco v. Mukasey, 518 F.3d 714, 718 (9th Cir. 2008). We deny

in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Rivas-Bahena

is inadmissible under 8 U.S.C. § 1182(a)(6)(C)(ii) and ineligible to adjust status,

where the record indicates she made a false claim to United States citizenship to

gain entry to the United States. See 8 U.S.C. § 1255(a)(2) (eligibility); Pichardo v.

INS, 216 F.3d 1198, 1201 (9th Cir. 2000) (false claim to United States citizenship

is a “non-waivable ground of inadmissibility” under 8 U.S.C. § 1182(a)(6)(C)(ii)).

Rivas-Bahena’s contention that she attempted to timely recant her false claim of

citizenship is belied by the record. See Valadez-Munoz v. Holder, 623 F.3d 1304,

1310 (9th Cir. 2010) (where an applicant made the retraction only after being

confronted with evidence of misrepresentation, the applicant cannot take advantage

of the timely recantation doctrine). Accordingly, we do not reach Rivas-Bahena’s

contentions regarding hardship.

      Rivas-Bahena failed to exhaust her contention that the IJ erred in not

adjourning removal proceedings to allow for processing of the I-130 visa petition

filed on Rivas-Bahena’s behalf by her husband. See Tijani v. Holder, 628 F.3d


                                           2                                    14-71931
1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”).

      Rivas-Bahena does not challenge the BIA’s dispositive determination that

she was unable to establish the good moral character required for cancellation of

removal because she provided false testimony to gain admission to the United

States. See 8 U.S.C. §§ 1101(f)(6); 1229b(b)(1)(B). Accordingly, we do not reach

Rivas-Bahena’s contention regarding the continuous physical presence required for

cancellation of removal.

      We lack jurisdiction to review Rivas-Bahena’s unexhausted contention that

her asylum application was not untimely because circumstances in Mexico have

changed for women. See Tijani, 628 F.3d at 1080.

      Rivas-Bahena’s claim to membership in a gender-based particular social

group was raised for the first time in briefing before the BIA, and the BIA deemed

the claim waived and declined to address it further. Rivas-Bahena does not raise,

and therefore has waived, any challenge to the agency’s waiver determination. See

id. (a petitioner waives an issue by failing to raise it in the opening brief).

      Substantial evidence supports the agency’s determination that Rivas-Bahena

failed to establish past persecution or a clear probability of future persecution on

account of a protected ground. See Ramirez-Munoz v. Lynch, 816 F.3d 1226,


                                            3                                     14-71931
1228-29 (9th Cir. 2016); Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir.

2009) (under the REAL ID Act, “to demonstrate that a protected ground was ‘at

least one central reason’ for persecution, an applicant must prove that such ground

was a cause of the persecutors’ acts”). Accordingly, Rivas-Bahena’s withholding

of removal claim fails. See Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010).

      Finally, substantial evidence also supports the agency’s denial of

Convention Against Torture relief on the ground that Rivas-Bahena failed to

demonstrate it is more likely than not that she would be tortured by or with the

consent or acquiescence of the government if returned to Mexico. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                                   14-71931